Citation Nr: 1003161	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-12 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) for the period from May 11, 
1993 through October 1, 2002.  

2. Entitlement to a rating in excess of 70 percent for PTSD, 
effective May 13, 2003.

4. Entitlement to an effective date prior to May 13, 2003, 
for total rating due to individual unemployability caused by 
service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to October 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the benefits sought on appeal.  This 
case was previously before the Board in August 2001, March 
2007, and September 2008.  

In its June 2004 rating action, the RO granted the Veteran 
entitlement to a TDIU, effective May 13, 2003.  The Veteran 
disagreed with assigned effective date and perfected an 
appeal with respect to that issue.

The Board's present action is granting an effective date of 
May 11, 1993 for the TDIU effectively moots his claimed 
entitlement to a rating in excess of 70 percent for PTSD, 
effective May 13, 2003.



FINDINGS OF FACT

1.  With resolution of the benefit of the doubt in the 
Veteran's favor, the manifestations of the service-connected 
PTSD are shown to more nearly approximate that of severe 
impairment of the Veteran's ability to establish and maintain 
effective or favorable relationships with people and to 
obtain or retain employment beginning May 11, 1993.

3.  With resolution of the benefit of the doubt in the 
Veteran's favor, service-connected disorders rendered him 
unable to secure or follow a substantially gainful occupation 
since May 11, 1993.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating of 70 percent 
for PTSD beginning May 11, 1993 have been approximated.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, Part 4, 
Diagnostic Code 9411 (1993).

2.  The criteria for an effective date of May 11, 1993 for 
TDIU have been met.
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially argues that since May 11, 1993, (the 
date VA received his application for service connection for 
PTSD), the ratings assigned to his psychiatric disorder have 
not reflected its severity, and that PTSD has rendered him 
unable to find or maintain employment.   

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).  

The Board presently grants a 70 percent rating for PTSD 
effective the date of receipt of the reopened claim, and 
further grants an effective date of May 11, 1993 for the 
total rating based on individual unemployability.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  



Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where the question for 
consideration is entitlement to a higher initial rating 
assigned following the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Amended rating criteria 
can be applied only for periods from and after the effective 
date of the regulatory change.  VA may apply only the prior 
regulation to rate the Veteran's disability for periods 
preceding the effective date of the regulatory change, but 
must apply both criteria to the period after the effective 
date of the regulatory change and determine which is more 
favorable to the claimant.  VAOPGCPREC 3-00 (Apr. 10, 2000), 
65 Fed. Reg. 33422 (2000); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The Veteran's claim of service connection for PTSD was filed 
in May 1993.  When, as here, a veteran's disability rating 
claim has been in continuous appellate status since the 
original assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Since the rating criteria for the Veteran's PTSD claim 
changed during the pendency of his appeal, notification of 
the applicable diagnostic code to the Veteran's PTSD would 
include notification of 38 C.F.R. § 4.130 and 38 C.F.R. § 
4.132.  The rating criteria that currently applies to mental 
disorders under 38 C.F.R. § 4.130 were amended effective 
November 7, 1996.  Prior to November 7, 1996, mental 
disorders had been evaluated under the provisions of 38 
C.F.R. § 4.132.

Accordingly, the Veteran may be separately evaluated under 
the rating criteria applicable in 1993, 38 C.F.R. § 4.132, 
from the time of his claim in May 1993 through the time of 
the revision on November 7, 1996 and under the revised rating 
criteria from the time of the revision on November 7, 1996 
through the present.  
However, because application of the earlier provisions 
results in a result more favorable to the Veteran (i.e., the 
ultimate grant of a total disability evaluation), the Board 
will not discuss the revised provisions.  

The provisions of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1993) indicate a 50 percent evaluation for PTSD is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people are considerably impaired 
and by reason of the psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in a considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1993).

A 70 percent evaluation for PTSD is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people are severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Id. 

A 100 percent evaluation for PTSD is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggravated energy resulting in profound retreat 
from mature behavior must be demonstrated.  The Veteran must 
also be demonstrably unable to obtain or retain employment.  
Id. 

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 21-30 indicates behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  A score of 41-50 indicates behavior 
that is serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  A score of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
score of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  DSM-IV at 46-7.

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The 
mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance. 

As noted, on May 11, 1993, the Veteran submitted an 
application for service connection for PTSD.  After extensive 
development, an August 2001 Board decision granted the 
Veteran service connection for PTSD and an RO rating decision 
in October 2001 assigned a 50 percent disability rating, 
effective May 11, 1993.  This disability rating was based on 
his VA medical records and several VA examinations.  However, 
the operative factor to the present Board decision is that 
most, if not all, of the development was towards resolution 
of the question of whether the Veteran had PTSD, and not its 
severity.  See generally Ferenc v. Nicholson, 20 Vet. app. 58 
(2006) (Discussing the distinction in the terms 
"compensation," "rating," and "service connection" as 
although related, each having a distinct meaning as specified 
by Congress). 

The record indicates that in March 1993, the Veteran was 
terminated or resigned from employment.  He was admitted to 
and treated at a VA hospital, from March to April 1993.  He 
had various diagnoses, including panic attacks, paranoid 
schizophrenia, major depression, and PTSD. 

Subsequent VA records, dated in December 1993, noted the 
Veteran had been hospitalized again from November to December 
1993, and was being followed at the VA PTSD clinic.  He 
reported hyperalertness, recurrent dreams and recollections 
of Vietnam, trouble concentrating, increased irritability, 
restlessness, anxiety, tearfulness, insomnia, and fear of 
losing control.  The diagnoses were PTSD, delayed, and major 
depression with psychotic features.  A GAF score of 50 was 
assigned.

The Veteran underwent several VA examinations beginning with 
an April 1994 VA examination by a board of three 
psychiatrists.  He reported functioning well until about a 
year earlier when he began having flashbacks.  It was noted 
that he was being treated by VA for PTSD.  He had had 
multiple jobs since separation from service, but was not 
currently employed.  The examiners noted he was appropriately 
dressed.  He was somewhat tense, but his affect did not match 
his complaints.  No tears were observed during the interview, 
and no depressive signs were noted.  He expressed freely, was 
relevant, coherent, and well organized.  There were no 
thought or perception disorders noted.  He was well oriented 
in 3 spheres; his memory was preserved; and retention and 
recall were good.  The diagnosis was anxiety disorder, not 
otherwise specified. 

The Veteran was hospitalized in February 1996 for poor 
control of aggressive impulses at home.  The Veteran 
complained of sadness, crying spells, irritability, hearing 
voices, poor impulse control, and recurrent nightmares.  He 
was assigned a GAF score of 30, with a GAF score during the 
past year of 60.  

In March 1996, the Veteran was examined by a member of the 
April 1994 psychiatric board who noted the record included 
diagnoses of PTSD and major depression with psychotic 
features.  The Veteran had been unemployed for 2 1/2 years, 
(i.e., since approximately 1993, as noted above), and lived 
with his wife and four children.  The Veteran reported 
experiencing anxiety, depression, flashbacks, and nightmares.  
The examiner noted the Veteran was appropriately dressed, 
alert, and oriented x 3.  He was stiff and rigid, which may 
have been due to medication.  His mood was slightly anxious; 
his affect was constricted; and his attention, concentration, 
and memory were good.  His speech was clear, coherent, and 
loud.  He was not hallucinating, suicidal, or homicidal, and 
no thought or perception disorders were noted.  His insight 
and judgment were fair.  The diagnoses were anxiety disorder, 
and passive-aggressive and dependent personality traits.  A 
GAF score of 65 was assigned.

During a November 1999 VA mental status examination, by 
another member of the April 1994 psychiatric board, the 
examiner noted several psychiatric admissions since 1993.  
The last VA admission was in 1997.  The final diagnoses at 
that time were impulse control disorder and PTSD.  The 
examiner currently evaluating the Veteran noted that he was 
casually dressed, alert, but had a very flat and 
inappropriate affect.  

The examiner noted that the Veteran was very disorganized 
with looseness of association and a tense mood.  From the 
beginning of the interview, he started talking and 
practically did not stop; making statements one after the 
other with the same fixed flat facial expression.  He spoke 
rather illogically and obsessively.  He was oriented in three 
spheres, and his memory was grossly preserved, but 
disorganized.  The Veteran's intellectual functioning seemed 
average, but affected due to disorganization of his thoughts.  
His judgment and insight were poor.  In the present 
examiner's opinion, the appropriate diagnoses were 
schizoaffective disorder, mixed, and personality disorder.  A 
GAF score of 50-55 was assigned.

During a June 2000 RO hearing held towards resolution of the 
issue of whether the Veteran had PTSD, J.A.J. Ortiz, M.D. 
testified that the Veteran had PTSD and summarized the 
various GAF scores then of record.  Significantly, Dr. Ortiz 
noted that the Veteran had received disability benefits 
administered by the Social Security Administration, and that 
he was "disabled from working." 

The Veteran underwent another VA mental status evaluation in 
August 2000.  The VA examiner noted the Veteran was clean, 
unshaven, overweight, properly dressed, but rigid.  He was 
alert and oriented times three, with a slightly depressed 
mood, and he had a blunted affect.  His attention and 
concentration were good and his memory, insight, and judgment 
were fair.  His speech was clear and coherent.  The Veteran 
was not hallucinating, suicidal, or homicidal.  The diagnosis 
was schizoaffective disorder with depressive features.  A GAF 
score of 60 was assigned.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  The evidence in this matter is at such a balance.  
Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey 
v. Brown, 7 Vet. App. 204, 206-207 (1994).

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard, 9 Vet. App. at 
267; Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

The GAF scores throughout the pendency of this matter are 
certainly not uniform, but together with other evidence 
indicate that the Veteran's psychiatric disorder has been 
subject to varying degrees of severity.  The Board notes that 
prior to the grant of service connection in August 2001, the 
majority of the medical and factual evidence was developed 
towards ascertaining whether he had PTSD.  Stated 
alternatively, the question of the severity of the disorder 
was not specifically addressed.  

However, the evidence indicates that since submission of the 
claim, the severity of PTSD has approximated findings 
consistent with a 70 percent rating.  The Board has carefully 
examined the records of the Social Security Administration, 
which found that as of March 1993, the Veteran was 
"disabled" within the meaning of its operative law, due to 
"major depression."  Included in its report are numerous 
references to "flashbacks," and various other 
manifestations of anti-social behavior as well as other 
references to an inability of the Veteran to sustain 
employment.  For example, as of the date of disability, the 
agency found that the Veteran's ability to understand, 
remember and execute detailed instructions; maintain 
attention and concentration for extended periods, perform 
activities within a schedule, maintain regular attendance, be 
punctual, sustain a routine, work in coordination with or 
proximity to others, interact appropriately with the general 
public as well as other factors were all "moderately" or 
"markedly" impaired.

Most significantly, the agency found that the Veteran's 
ability to complete a normal workday and workweek without 
interruptions from psychologically based symptoms and to 
perform at a consistent pace without an unreasonable number 
and length of rest periods, as well as his ability to accept 
instructions and criticism from supervisors and work well 
with co-workers were all "markedly limited."

Finally, all physicians who were so requested prior to the 
Board's granting of the claim in August 2001 opined that the 
Veteran was unable to work.  It may indeed be that the 
Veteran may have been able to have accepted employment with 
limited responsibility and equally limited interaction with 
others, but a retrospective opinion spanning the course of 
approximately 20 years would not substantially assist in this 
inquiry.  From the face of the evidence now of record, the 
Veteran's psychiatric disorder has manifested symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

As noted above, for the period beginning May 11, 1993, a 70 
percent rating will be assigned.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1993); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).  

Entitlement to an Earlier Effective Date for TDIU

The Veteran has contended that an earlier effective date is 
warranted because there has been evidence of TDIU for many 
years prior to May 2003.  Having carefully considered the 
Veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the weight of such 
evidence is in approximate balance and the claim will be 
granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 
Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the claimant shall 
prevail upon the issue).

A claim for a total rating for compensation purposes based 
upon individual unemployability is essentially a claim for an 
increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000).  
The law with regard to determining the effective date of an 
increased evaluation is set forth in 38 U.S.C.A. § 5110(a), 
(b)(2) and 38 C.F.R. § 3.400(o).  The general rule with 
respect to the effective date of an award of increased 
compensation is that the effective date of such award "shall 
not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by the regulation, which provides that the 
effective date for an award of increased compensation will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  "Date of 
receipt" generally means the date on which a claim, 
information, or evidence was received by VA.  38 C.F.R. § 
3.1(r).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  
The term increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to a higher disability 
level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The Court of Appeals for Veterans Claims (Court) has made it 
clear that the question of when an increase in disability is 
factually ascertainable is answered by the Board based on the 
evidence in a Veteran's VA claims folder.  "Evidence in a 
claimant's file which demonstrates that an increase in 
disability was 'ascertainable' up to one year prior to the 
claimant's submission of a 'claim' for VA compensation should 
be dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).


Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disability is sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the Veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that Veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  

The law provides that all Veterans who are shown to be unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  Total disability will be considered to exist when 
there is presented any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the Veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Advancing age, any impairment caused by conditions that are 
not service connected, and prior unemployability status must 
be disregarded when determining whether a Veteran currently 
is unemployable.  Id.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.  A claim for a total disability rating based upon 
individual unemployability "presupposes that the rating for 
the [service-connected] condition is less than 100%, and only 
asks for [such rating] because of 'subjective' factors that 
the 'objective' rating does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34- 35 (1994).

Pursuant to the above grant of a 70 percent disability rating 
from May 11, 1993, the Veteran's rating now meets the first 
criteria of 38 C.F.R. §§ 4.16(a), 4.25. 
Additionally, the record reflects that the Veteran became 
unemployed in March 1993 when he lost his job due to mental 
illness.  The Veteran has remained unable to secure 
employment since that time, and the grant of an effective 
date of May 11, 1993 for a total disability rating is 
therefore appropriate.  

Additional Consideration - VA's duty to notify and assist

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  


ORDER

Entitlement to a rating of 70 percent for PTSD for the period 
from May 11, 1993 through May 12, 2003 is granted.

An earlier effective date of May 11, 1993 for a total 
disability rating based on individual unemployability is 
granted.  



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


